DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Objections and Rejections
1.	Claims 19-35 are pending.  Claims 1-18 are cancelled.  Claims 32, 34 and 35 are previously withdrawn as drawn to non-elected invention.  Accordingly, claims 19-31 and 33 are examined on merits in this Office action.  It is noted that item 6 (under conclusions) of the Office action mailed June 25, 2021 erroneously indicated that “claims 1-18” are rejected.  Only claims 19-31 and 33 are examined and rejected.
 2. 	Objection to claims 25 and 26 is withdrawn in light of Applicant’s amendment filed in the papers of September 28, 2021 and January 1, 2022 and upon further consideration.
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
4-A.	Claims 19-31 and 33 remain rejected under 35 U.S.C. 103 as being unpatentable over Rademacher (WO 2013/113504 A1; Published August 8, 2013) and further in view of Dlugosz et al. (Journal of Visualised Experiments, 115, e54300, pages 1-8, September 2016) and Ruddock et al. (EP 1 366 822 A2; Published December 3, 2003) for the reasons of record stated in the Office action mailed June 25, 2021.
Rademacher teaches a method for transformation of cultured plant cells, comprising providing a plant cell package with compacted package of cultured cells to be transformed, transforming said cultured cells by contacting with a liquid comprising a transforming agent, wherein said transforming agent is a recombinant plant transformation vector or a plant virus based vector comprising a recombinant polynucleotide sequence of interest to be expressed in said transformed cells, the method further comprises removing said liquid comprising said transforming agent.  Rademacher further teaches that said cell package is created by centrifuging an appropriate amount of cell mass onto a multiwall filter plate porous support, and incubation or cultivation of said cultured cells. Rademacher further teaches that said cells are cultivated in a medium comprising sucrose, Murashige and Skoog salts (having macro and micro nutrients, 
Rademacher do not specifically practice automation process.
Dlugosz et al. teach a robotic platform for plant cell, protoplast isolation and transformation.  See in particular, pages 1-25, 
Ruddock et al. teach liquid handling robots for well plates. See in particular, pages 1-11; Figures  1-21.
Given Rademacher clearly teach advantages of using automation in the process, and considering the automation in the present application is scarce, it would have been obvious and within the scope of an ordinary skill in the art prior to earliest filing date of the claimed invention to incorporate automation in the claimed method because liquid handing platforms and/or robots that were well known in the art as taught through the teachings of Dlugosz et al., and/or Ruddock et al., implying one of ordinary skill in the art would have no problems in incorporating suggestions of Rademacher and automate the process.
It would have been obvious and within the scope of an ordinary skill in the art to have used any appropriate levels of sugars (including as instantly claimed 10g/l to 50 g/l) as a source of carbon in the medium as sugars were routinely used as main source of carbon for any plant tissue cell culture experimentation prior to earliest filing date of the claimed invention.
4-B.	Applicant’s arguments:
Applicant primarily while conceding that Rademacher teaches variety of methods producing PCP that includes centrifugation, however argues that Rademacher does not teach using centrifugation  to remove transformation 

4-C.	Response to Applicant’s arguments: Applicant’s arguments are carefully considered but are deemed to be unpersuasive. 
As admitted by the Applicant and further it was well known in the art prior to earliest filing of the claimed invention that variety of  filtering techniques were known to remove liquid from cell cultures.  For example, Applicant’s attention is specifically drawn to Rademacher at page 8, line 30 to page 9, line 30 which clearly suggests that any of the filtering techniques, such as vacuum filteration, pressure filteration and centrifugation can be used to remove liquid to ensure desired cell pack density of PCP.  This implies that it would have been obvious for one of ordinary skill in the art to have obviously tried a finite number of such filteration techniques that were well known and routinely used in the prior art, including centrifugation technique to obviously remove liquid to obtain PCP with desired cell pack density as a matter of design choice, and thus arrive at the Applicant’s claimed method without any surprising or unexpected results.
Contrary to Applicant’s allegations, it may be noted that the teachings of Rademacher clearly teaches that PCP provides means for homogenous medium for higher transformation rates (see in particular, pages 5, 10, 13, 19).  Nevertheless, it must also be noted that the features upon which applicant relies (e.g. homogenous transformation and higher transformation rates with specific numbers as compared to other filteration methods) are not recited in all the rejected claim(s).  
Applicant’s attention is drawn to MPEP 2145 [R-08.2012] VI which says:
“Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) (Claims to a superconducting magnet which generates a "uniform magnetic field" were not limited to the degree of magnetic field uniformity required for Nuclear Magnetic Resonance (NMR) imaging. Although the specification disclosed that the claimed magnet may be used in an NMR apparatus, the claims were not so limited.); Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988) (Various limitations on which appellant relied were not stated in the claims; the specification did not provide evidence indicating these limitations must be read into the claims to give meaning to the disputed terms.); Ex parte McCullough, 7 USPQ2d 1889, 1891 (Bd. 
Applicant’s attention is also drawn to MPEP 2145 [R-10.2019] II, 2nd paragraph which says:
“Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art”
"The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


In response to Applicant’s arguments about unexpected results, it is important to note there is nothing “unexpected or surprising” if one of ordinary skill in the art employs routinely used filteration techniques, including centrifugation to remove liquid from cultured cells from a finite number of such filteration techniques available to ordinary skill in the art as a matter of design choice to obtain higher transformation rates of cultured cells.
Applicant’s attention is specifically drawn to MPEP 716.02(c) II which says:
“EXPECTED BENEFICIAL RESULTS ARE EVIDENCE OF OBVIOUSNESS "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535 , 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a process of sterilizing a polyolefinic composition which contains an antioxidant with high-energy radiation. Although evidence was presented in appellant’s specification showing that particular antioxidants are effective, the Board concluded that these beneficial results would have been expected because one of the references taught a claimed antioxidant is very efficient and provides better results compared with other prior art antioxidants.)”
Applicant’s attention is also specifically drawn to MPEP 716.02(c) I which says:
“Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 prima facie obvious over the prior art. The court found that a higher memory margin and lower operating voltage would have been expected properties of the claimed device, and that a higher memory margin appears to be the most significant improvement for a memory device. Although applicant presented evidence of unexpected properties with regard to lower peak discharge current and higher luminous efficiency, these properties were not shown to have a significance equal to or greater than that of the expected higher memory margin and lower operating voltage. The court held the evidence of nonobviousness was not sufficient to rebut the evidence of obviousness.); In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (Evidence of improved feed efficiency in steers was not sufficient to rebut prima facie case of obviousness based on prior art which specifically taught the use of compound X537A to enhance weight gain in animals because the evidence did not show that a significant aspect of the claimed invention would have been unexpected.).”
It is also important to note that the Office recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In the instant, one of ordinary skill in the art one of ordinary skill in the art would have obviously combined the teachings of cited prior as discussed above to arrive at the Applicant’s claimed method with a reasonable expectation of success and without any surprising results.
It is important to note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant, one of ordinary skill in the art one of ordinary skill in the art would have obviously combined the teachings of cited prior as discussed above to arrive at the Applicant’s claimed method with a reasonable expectation of success and without any surprising results.
It is further important to note that KSR forecloses the argument that a specific teaching, suggestion or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, -- USPQ2d --, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396).
prima facie case of obviousness.  In the instant, one of ordinary skill in the art one of ordinary skill in the art would have obviously combined the teachings of cited prior as discussed above to arrive at the Applicant’s claimed method with a reasonable expectation of success and without any surprising results.
Accordingly, the rejection is maintained.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. 
Conclusions
5.	Claims 19-31 and 33 remain rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vinod Kumar whose telephone number is (571) 272-4445. The examiner can normally be reached on 8.30 a.m. to 5.00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571) 272-0724The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA). 


/VINOD KUMAR/                Primary Examiner, Art Unit 1663